 NEW YORK TYPOGRAPHICAL UNION NO. 6New York Typographical Union No. 6, AFL-CIOand New York Times Newspaper Division ofthe New York Times Company and Local UnionNo. 3, International Brotherhood of ElectricalWorkers, AFL-CIO. Case 2-CD-610September 19, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the New York Times News-paper Division of The New York Times Company,herein called the Employer, alleging that NewYork Typographical Union No. 6, AFL-CIO,herein called the Typographers, had violated Sec-tion 8(bX4)(D) of the Act. A hearing was held pur-suant to notice at New York, New York, on June4, 1980, before Hearing Officer Larry Singer. TheEmployer, the Typographers, and Local UnionNo. 3, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called IBEW, ap-peared at the hearing' and were afforded full op-portunity to be heard, to examine and cross-exam-ine witnesses, and to adduce evidence bearing onthe issues. Thereafter, the Employer filed a briefwith respect to the merits of the dispute, andIBEW filed a "Second Motion to Dismiss the Sec-tion 10(k) Notice of Hearing," and a supplementthereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error; they are hereby af-firmed.Upon the basis of the entire record in this case,the Board makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe New York Times is a New York corpora-tion engaged in the publication and distribution ofa daily newspaper. In the course and conduct of itsbusiness, the Employer annually receives gross rev-enues in excess of $1 million and purchases suppliesvalued in excess of $50,000 directly from firms lo-cated outside the State of New York. Accordingly,we find that the Employer is engaged in a businessJ Counsel for IBEW appeared "specially" at the heanng whereas helimited his participation to the issue of whether or not Sec. 8(bX4XiiXD)had been violated.252 NLRB No. 39affecting commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction in thisproceeding.II. THE LABOR ORGANIZATIONS INVOLVEDThe Typographers and IBEW are labor organi-zations within the meaning of Section 2(5) of theAct.III. THE DISPUTEA. The Work in DisputeThe work in issue involves the service, mainte-nance, and repair of automated composing roomequipment, known as the Harris System, which in-cludes, inter alia, 7 computers, approximately 250video display terminals, and various printers, pho-totypesetters, disc drives, and computer consolessituated in the composing room and other areaswithin the Employer's New York facility.B. Background and Facts of the DisputeBeginning in the early 1960's the Employerbegan to utilize electronic equipment in the compo-sition of the newspaper, the repair and maintenanceof which was assigned to employees represented bythe Typographers. In 1974, the Employer and theTypographers entered into a collective-bargainingagreement which contemplated extensive introduc-tion of automated equipment into the Employer'scomposing room and other areas of the newspa-per.2Pursuant thereto, the Employer in 1976 intro-duced the sophisticated Harris System which en-ables it to capture, store, retrieve, and manipulatenews information on video display terminals; to as-semble news matter in appropriate print form; andto instruct computers to produce type in single-column form. The Harris Company, as manufactur-er of the equipment, provided installation and ini-tial maintenance of the new equipment. At or aboutthat time, the Employer selected 24 of the 40Technicians Services Department employees, whoare represented by the Typographers, to be trainedto perform maintenance and repair of the HarrisSystem equipment. The Employer's actual assign-ment of the work to these employees, however, didnot occur until February or March 1978.The instant dispute was initiated by the IBEWDecember 12, 1979, letter to the Employer de-manding arbitration of the work assignment whichit claimed under section 8 of its contract with theEmployer. Thereafter, the Employer notified theI The touchstone of their contract was the Employer's agreement toguarantee lifetime jobs to employees whose jobs are abolished by intro-duction of such equipment.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTypographers of the IBEW demand and inquiredwhether it wished to participate in such arbitration.The Typographers responded by letter dated Janu-ary 8, 1980, which stated it would not participateand, further, that it would strike if necessary toprotect its contractual jurisdiction over the work inquestion. In response to the Typographers strikethreat, the Employer filed the instant charge onJanuary 18, 1980.C. The Contentions of the PartiesThe Employer and the Typographers contendthat the employees presently assigned to performthe work in dispute are entitled to it based on theirsuperior skills and training, the Typographers con-tractual jurisdiction, the Employer's preference andassignment, industry and area practice, and econo-my and efficiency of the Employer's operation.The IBEW, as noted supra, did not take any po-sition at the hearing on the merits of the dispute,but contests the propriety of exercise of Board ju-risdiction. It also claims the disputed work undersection 8 of its collective-bargaining agreementwith the Employer.D. Applicability of the StatuteAt the hearing IBEW moved to dismiss this Sec-tion 10(k) proceeding on the grounds that the Em-ployer is abusing Board processes by initiating thisproceeding in the absence of credible evidence of athreat in violation of Section 8(b)(4)(D). It furthercontends that agreed-upon methods of adjustmentof the dispute exist; namely, its contractual obliga-tion to arbitrate such work assignment disputes andthe AFL-CIO Internal Disputes Plan to whichboth Unions are bound and which, pursuant to aJune 26, 1980, decision rendered by an impartialumpire under the plan, awarded the disputed workto its members and, therefore, constitutes a bindingaward of the work in issue herein.We find these contentions lacking in merit. TheTypographers January 8 letter on its face clearlythreatens strike action to protect its work jurisdic-tion. In addition, testimony by Mortimer, the Em-ployer's senior vice president, shows that such aconfrontation reasonably could be anticipated ifany more work were to be removed from the Ty-pographers jurisdiction because of already existingtensions associated with heavy staff reductions re-sulting from the Employer's ongoing program ofautomating its operations. Accordingly, we findreasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated.With respect to the existence of agreed-uponmethods for the voluntary adjustment of the dis-pute, the record evidence shows no arbitration re-quirement in the collective-bargaining agreementbetween the Employer and the Typographers,3andthe IBEW contract with the Employer is not inevidence. Moreover, there is no evidence that theEmployer has agreed to submit work assignmentdisputes to the AFL-CIO Internal Disputes Planand, therefore, that forum cannot be construed asan agreed-upon method of adjustment.4According-ly, we conclude that the instant dispute is properlybefore the Board for determination under Section10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.6The Board has held that its determination is an actof judgment based on commonsense and experiencereached by balancing those factors involved ineach case. 6The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsSection 8 of the IBEW contract with the Em-ployer, which is quoted in the impartial umpire'sdecision accompanying its motion to dismiss and ofwhich we take official notice, "concerns the workof ...maintenance, servicing, repairing ...elec-trical and electronic wiring apparatus or equip-ment." The Typographers contract work jurisdic-tion includes "all composing room work ...allphototypesetting machines [and computers] ...when the computer is performing composing roomwork ...and maintenance of all the foregoingequipment and devices ...." Neither contractclearly covers all of the work in dispute, and bothpresent an equally legitimate basis on which toclaim the work. Accordingly, we find that thefactor of collective-bargaining contracts does notfavor an assignment to the employees in either unitover those in the other.s The Typographers contract provides:It is agreed that this Contract determines the agreement of the par-ties covering the jurisdiction over work processes specified herein.Any dispute concerning such jurisdiction shall not be subject to arbi-tration.4See Local Union 825, International Union of Operating EngineersAFL-CIO (Schwerman Co. of Pa. Inc.), 139 NLRB 1426, 1429 (1962).N.LR.B. v. Radio & Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).e International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).272 NEW YORK TYPOGRAPHICAL UNION NO. 62. Employer, area, and industry practiceFor approximately 20 years the Employer hasrecognized the Typographers as collective-bargain-ing representatives of its employees who performthe type of work in dispute. With regard to areapractice, testimony by the Typographers vice presi-dent, Crockett, discloses that members of Typogra-phers perform similar work at The New YorkDaily News and The New York Post newspapers.Crockett further testified that the practice of utiliz-ing typographers for maintenance of electroniccomposing equipment applies to the New Yorkcommercial printing industry, and to the newspa-per industry nationally. In view of the foregoingevidence, and the lack of evidence with respect toIBEW-represented employees, we conclude thatthe factors of employer, area, and industry practicefavor an award of the disputed work to the em-ployees represented by the Typographers.3. Skills and trainingThe record evidence shows that, beginning inthe 1960's, the Employer has been subsidizing ahome study correspondence course in basic elec-tronics for composing room employees and othersrepresented by the Typographers. It has also pro-vided them with on-the-job training and, as in thecase of 24 employees selected to work on theHarris System, specialized training by manufactur-ers of particular equipment. The evidence furtherreveals that employees with composing skills andexperience who are familiar with the characteristicsof type, such as font, face, style, size, and position,have an obvious advantage in their ability to diag-nose malfunctions of electronic machinery whosefunction is to produce such type. Martin, the Em-ployer's director of prepress operations, testifiedthat the employees currently assigned the disputedwork have the background experience, skills, andtraining to maintain the Harris System equipmentproperly, and that the Employer is satisfied withtheir work performance. He further indicated thatassignment of this work to any other employeeswould necessitate a training program for develop-ment of the requisite skills. Accordingly, we findthe factor of skills and training favors an awardconsistent with the Employer's assignment.4. Economy and efficiencyPrepress Director Martin testified that the Em-ployer employs a large number of "underutilizedemployees" because of its contractual obligation tothe Typographers to provide lifetime jobs for em-ployees whose jobs have been displaced by auto-mated equipment. He acknowledged that the Em-ployer's assignment of the disputed work was inpart related to this available labor resource, where-as assignment to IBEW unit members would in-volve hiring additional employees and result in du-plication of the Employer's labor force. We findthe factor of economy and efficiency favors anaward to the employees in the Typographers unit.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the Employer's employees represent-ed by the Typographers are entitled to the disputedwork based on their superior skills and training; theemployer, area, and industry practice; and econo-my and efficiency of the Employer's operation. Inmaking this determination we are awarding thework in dispute to employees who are representedby New York Typographers Union No. 6, AFL-CIO, but not to that particular organization or itsmembers. This determination is limited to the par-ticular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of The New York Times NewspaperDivison of The New York Times Company cur-rently represented by New York TypographicalUnion No. 6, AFL-CIO, are entitled to performthe work of service, maintenance, and repair ofautomated composing room equipment, known asthe Harris System, at the Employer's newspaperplant facilities in New York, New York.273